Citation Nr: 1421075	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-04 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for muscle tension headaches.

2. Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to April 1992. These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2012, the Board remanded the matters for further evidentiary development. 

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]


FINDINGS OF FACT

1. By an April 2012 letter (and telephone contact) the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for muscle tension headaches; more than a year has passed since the request; he has not responded.

2. By an April 2012 letter (and telephone contact) the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a variously diagnosed psychiatric disability; more than a year has passed since the request; he has not responded.


CONCLUSIONS OF LAW

1. By failing to submit releases for critical evidence needed to properly adjudicate  his claim of service connection for muscle tension headaches within a year following the date of the request, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013). 

2. By failing to submit releases for critical evidence needed to properly adjudicate  his claim of service connection for a variously diagnosed psychiatric disability within a year following the date of the request, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Letters sent in July 2009 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) disability records are associated with the claims file.  As explained below, further pertinent (and perhaps critical) evidence remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of records).  The Appeals Management Center (AMC) has requested his assistance in the development for this evidence by multiple requests, most recently in April 2012.  He has not responded, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the December 2011 videoconference hearing, the undersigned indicated that the hearing would focus upon the issues on appeal, specifically including service connection for muscle tension headaches and whether new and material evidence has been received to reopen the claim of service connection for a variously diagnosed psychiatric disability.  The hearing focused on the elements necessary to substantiate the claims, particularly a nexus with service, and evidence (outstanding private treatment records) that could assist the Veteran in substantiating those claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the nature and etiology of the muscle tension headaches and variously diagnosed psychiatric disability.  Through his discussion at the hearing, the Veteran demonstrated that he has knowledge of the elements necessary to substantiate the claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant have been satisfied.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Veteran's proposed theory of entitlement to service connection for muscle tension headaches and for a psychiatric disability is that such disabilities became manifest in service and have persisted since.  At the December 2011 videoconference hearing, he testified that he received private treatment (from named providers) for psychiatric disabilities and headaches from the time of his discharge from service until he began receiving VA treatment in 2001, but that records of such treatment are unavailable because the providers are no longer in practice.  However, the record reflects that at least one named provider (neurologist DJS) has continued to maintain an active practice (see photocopy of website in c-file).  Therefore, the Board remanded the case to secure records of treatment from that provider, along with any outstanding VA treatment records (which were secured and associated with the claims file in Virtual VA).  

Pursuant to the Board's March 2012 remand instructions, the Veteran was sent an April 2012 notice letter that advised him that additional evidence was needed.  He was asked to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for each non-VA provider.  The letter named Dr. D.J.S., M.C.F., and R.A.S. as of particular interest.  He was further advised that a decision could be made after 30 days if they did not hear from him.

An April 2012 Report of General Information reflects that a VA employee followed up on the letter by calling the Veteran, who provided the names of doctors he had seen and agreed to work closely with AMC in gathering the information.  A July 2012 Report of General Information indicates a voicemail was left for the Veteran.  An August 2012 Report of General Information indicates a third attempt was made to contact the Veteran, but that his telephone service had been temporarily disconnected.  July and August 2012 reports indicate that a different telephone number was used to attempt to contact the Veteran than that used in April 2012.  Regardless, the Veteran had already received the authorization requests by mail and notice that additional evidence was needed in April 2012.  There has been no communication from him since.  In March 2014 written argument, the Veteran's representative acknowledged that the Veteran had not responded to the request for the authorization. 

The Veteran did not, as was requested, provide a release for a non-VA provider (whose records of alleged early postservice treatment for disability at issue would be highly pertinent, perhaps critical, evidence with respect to his appeal).  Such records would clearly have bearing on any theory of entitlement alleging continuity of symptoms.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for a release for pertinent evidence, as appears to be the case here.  The Veteran has declined to cooperate with the Board's attempt to assist him by not responding to requests for releases for evidence that he asserted would substantiate his claims.  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence he identified as pertinent.  While he appears to be seeking to avoid providing the releases (indicating that the treatment was more than 7 years ago), whether or not such records exist (or ever existed) requires confirmation by the alleged provider.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will [emphasis added] be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

As the Veteran has abandoned his claims of service connection for muscle tension headaches and for a variously diagnosed psychiatric disability, there is no allegation of error of fact or law remaining for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

The Board notes that despite the Board's remand instructions that the case should be processed under 38 C.F.R. § 3.158(a) if the Veteran did not respond, the AMC continued to readjudicate/deny the claim on the merits (based on an incomplete record).  The Board observes that no useful purpose would be served by yet another remand (under Stegall v. West, 11 Vet. App. 268, 271 (1998) to enforce the Board's prior remand (and that a Board dismissal of an appeal as abandoned has a lesser prejudicial effect than a denial on the merits).


ORDER

The appeal seeking service connection for muscle tension headaches is dismissed. 

The appeal seeking service connection for a variously diagnosed psychiatric disability is dismissed. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


